SALCINES, Judge.
Bruce France, Sr., and Kermit Brau France, his wife, appeal an order granting Joseph Gambone’s motion to enforce a settlement agreement. We have reviewed the documents presented to the trial court which were deemed to have comprised the settlement agreement, and based upon our de novo review, we find that those documents did not constitute a binding settlement agreement. Accordingly, we reverse and remand for further proceedings.
Reversed and remanded.
BLUE, C.J., and THREADGILL, J., Concur.